Title: To Thomas Jefferson from Henry Lee, 1 March 1808
From: Lee, Henry
To: Jefferson, Thomas


                  
                     Sir. 
                     Washington March 1st.
                  
                  I received this morning a letr. from one of the council of the gentlemen in Connecticut, at whose instance myself & others were subpœna’d last autumn, requiring my presence in the next month at Hartford, which letr. I meant to have communicated to Mr. Madison, but found him too much engaged to receive my visit.
                  
                      It is only necessary for me to make known the above circumstance to you, I presume Sir, from what Mr W informed me on the late occasion—
                  
                      I should be gratified in learning that you had adopted the measure promised for I have some business unfinished here, which I should reluctantly relinquish, but which I would leave, rather than submit to the service of another subpœna, it not being practicable for me to attend the court without great inconvenience & probable injury. 
                  I have the honor to be Sir most respectfully yr obt Sert.
                  
                  
                     Henry Lee 
                     
                  
               